DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-2, 4-16, and 33 are currently pending.  Claim 33 was newly presented.
Priority:  This application is a 371 of PCT/US2016/030288 (04/29/2016)
PCT/US2016/030288 has PRO 62/154,584 (04/29/2015).
Election/Restrictions
Applicant previously elected without traverse, Group I, claims 1-16, in the reply filed on 8/14/19.  Applicant also elected the species of SEQ_ID 1 and 2 for the first strand capturing oligo and the second strand blocking oligo, respectively, stated as reading on claims 1-16.  
RESPONSE TO APPLICANT REMARKS / AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 9, 11-16, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Stephens et al. (WO2014150435).
Regarding claim 1, Stephens teaches a method of generating a strand specific cDNA molecule from an RNA molecule in an RNA sample (claim 1; p 24, l 26 to p 25, l 30), the method comprising:
(a) isolating the RNA sample from a biological sample (p 6: “an RNA molecule from an RNA sample, the RNA molecule can include the single-stranded molecules transcribed from DNA in the cell nucleus”);
(b) generating an RNA-complementary DNA (cDNA) duplex comprising the RNA molecule and a first cDNA strand by reverse transcription (claim 1(b): “extending said first primer by reverse transcription, thereby generating a complementary DNA (cDNA) molecule”)
(c) without removal of the RNA, annealing a partially double stranded oligonucleotide 5' adapter to the 3' end of the first cDNA strand in the RNA-cDNA duplex (claim 1: “(c) hybridizing a double stranded polynucleotide molecule comprising a second nucleotide sequence tag to said cDNA molecule under conditions wherein: (i) a complex is formed between a 3' overhang of said double stranded polynucleotide molecule and a 3' region of said cDNA molecule”; p 25: “After cDNA synthesis is complete, the RNA can be … left intact.”), wherein the 5' adapter comprises:
(i) a first strand capturing oligonucleotide comprising at least 20 deoxyribonucleotides and a 3' overhang comprising about 6-12 consecutive random deoxyribonucleotides that anneal to the 3’ end of the first cDNA strand (p 25: “Tag 2”, “Illumina SBS491 sequencing primer (Read 2 primer - 5'CGGTCTCGGCATTCCTGCTGAACCGCTCTTCCGATCT3' - SEQ ID NO: 2)”, “random hexamer anchors the Tag 2 on the 3' ends”); and
(ii) a second strand blocking oligonucleotide comprising at least 20 deoxyribonucleotides complementary to at least a portion of the first strand capturing oligonucleotide (p 25: “complementary SBS491 strand (SBS491')”); and 
(d) generating the strand specific cDNA molecule by extending the first strand capturing oligonucleotide of the 5' adapter using a DNA polymerase or a fragment thereof to generate a second cDNA strand complementary to the first cDNA strand (claim 10; p 20: “Suitable polymerases … including the Klenow fragment of DNA polymerase I”).

Regarding claim 4, Stephens further teaches amplifying the second cDNA strand using a primer complementary to the second strand blocking oligonucleotide (p 25: “Tag 2 on the 3' end can be used as a template for PCR using adapter arms containing the appropriate primer sequences”). 
Regarding claim 5, Stephens further teaches amplifying comprises polymerase chain reaction (p 25: “Tag 2 on the 3' end can be used as a template for PCR using adapter arms containing the appropriate primer sequences”).
Regarding claim 6, Stephens teaches determining the sequence of the amplified second cDNA strand (p 28).
Regarding claim 9, Stephens further teaches that the biological sample is an animal tissue sample (p 26: “Universal Human Reference RNA is a complex pool of RNA from different cells and tissues”).
Regarding claim 11, Stephens further teaches that the fragmenting the RNA sample is performed in a Mg2+ containing buffer (p 26: “5X First Strand Buffer”).
Regarding claim 12, Stephens teaches step (c) and/or (d) is performed at room temperature (p 26: “Illumina TruSeq® Stranded mRNA kit” (User Guide (PN 15031047))” and evidenced by said document i.e. p 22 “25°C for 10 minutes”).
Regarding claims 13 and 14, Stephens further teaches that the DNA polymerase or fragment thereof is DNA polymerase I or Klenow fragment (claim 10; p 20: “Suitable polymerases … including the Klenow fragment of DNA polymerase I”).
Regarding claim 15, Stephens further teaches that the second strand blocking oligonucleotide of the 5' adapter is 5' phosphorylated (p 25: “the complementary SBS491
strand (SBS491') has a phosphate group on the 5' end of the sequence”).

Therefore, the claims are rejected as anticipated.
Response
Applicant argues that Stephens does not teach “extending the first strand capturing oligonucleotide of the 5’ adapter” and instead teaches adding a primer.  Stephens does teach on p. 4, lines 11-18: 
extending the first primers of the complexes by reverse transcription or a comparable enzyme or method known in the art, thereby generating a complementary strand (e.g. cDNA) of the two or more RNA molecules; attaching double stranded polynucleotide molecules to the complementary strands under conditions wherein the RNA molecules are not attached to the double stranded DNA molecules, wherein the double stranded DNA molecules include a second nucleotide sequence tag; and extending the unattached strand of the double stranded DNA molecules, thereby forming a cDNA library representing a particular strand of an RNA molecule in an RNA sample.

This teaching of “the double stranded DNA molecules” corresponds to the “double stranded oligonucleotide 5’ adapter” of the instant claims and as taught by Stephens, “the unattached strand” is extended which corresponds to the element Applicant argues is not taught.  In addition, this element is also taught in Stephens’ claim 33.  Thus, the argument is not persuasive.
	Regarding new claim 33, Applicant states that the claim is identical to claim 1 except that it includes language regarding “attaching consists of” and omits “(d)”.  As the language “attaching consists of” is not present in the specification, giving the language a broadest reasonable interpretation does not clearly alter the scope of the claim because each of the sub-elements are “comprising”.  In addition, although “(d)” was removed, the generating step remains and is not clearly modified by the “consists of” language.  See MPEP 2111.03 (“the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole”).  Regardless, as with instant claim 1 (detailed supra), 
extending the first primers of the complexes by reverse transcription or a comparable enzyme or method known in the art, thereby generating a complementary strand (e.g. cDNA) of the two or more RNA molecules; attaching double stranded polynucleotide molecules to the complementary strands under conditions wherein the RNA molecules are not attached to the double stranded DNA molecules, wherein the double stranded DNA molecules include a second nucleotide sequence tag; and extending the unattached strand of the double stranded DNA molecules, thereby forming a cDNA library representing a particular strand of an RNA molecule in an RNA sample.

Thus, claim 33 is also rejected as anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-16, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al. (WO2014150435).
Claims 1-2, 4-6, 9, and 11-16 are anticipated and/or rendered obvious over Stephens as detailed in the rejection supra and incorporated herein.  One of ordinary skill in the art would have recognized from Stephens that strand specific cDNA can be generated using the method wherein the RNA is not removed before annealing the double stranded oligonucleotide, thereby simplifying the method and reducing bias (Stephens page 1-4).  Thus, it would have been obvious for one of ordinary skill in the art to anneal the double stranded oligonucleotide without removal of the RNA.
Regarding claims 7 and 8, Stephens teaches a 3' overhang comprises X N consecutive deoxyribonucleotides that are substantially or 100% complementary to a preselected first cDNA strand (claim 1: “a complex is formed between a 3 ' overhang of said double stranded 
Regarding claim 10, Stephen teaches that the biological sample is an animal tissue sample (p 26: “Universal Human Reference RNA is a complex pool of RNA from different cells and tissues”).  Stephens does not teach that the biological sample is a plant tissue sample. However, it would have been obvious to one of ordinary skill that the method of Stephens could have been extended to plant tissue sample without undue effort and a high probability of success.
Therefore, the claims are rejected as prima facie obvious.
Response
Applicant makes a similar argument as with the 35 USC 102 rejection supra.  This argument is not persuasive for the reasons provided supra and incorporated herein.  Furthermore, new claim 33 is also rejected for the reasons provided supra.

Conclusion
The claims are not in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639